DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: body portion 20 as recited in paragraph [0029], lines 2, 3 and 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities:
	Paragraph [0034], line 14, after “second component” (second occurrence), please insert – 220 – for clarity.
	Paragraph [0040], line 15, it appears “first” (first occurrence) should read – second --.
	Paragraph [0041], line 5, it is not exactly clear what “absorber’s” are here.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2017/0100224 (hereinafter Wills et al.).
	As for claim 1, Wills et al. discloses in Figs. 2, 6 and 7, for example, a vibration reduction assembly (paragraph [0001]) of a personal care device comprising: a shaft 602; a first component 604 (stator) positioned along the shaft and having a first face (face facing the rotor in Fig. 7) comprising a plurality of magnets 680, wherein the plurality of magnets 680 are positioned to alternate between a magnet having a first magnetic pole at the first face and a magnet having the opposite magnetic pole at the first face (alternating poles N/S in Fig. 7); and a second component 606 (rotor) positioned along the shaft 602 and having a first face comprising a plurality of ferromagnetic extensions (the radial extensions toward the magnets in Fig. 7), wherein the first face of the first component is separated from the first face of the second component by a gap (space between the magnets and radial extensions in Fig. 7) 
As for claim 2, wherein the second component 606 is deemed adjustably positioned along the shaft (which can be by springs 108; Figs. 2 and 6; paragraph [0028]).
As for claim 3, wherein the first component 604 is deemed adjustably positioned along the shaft (which can be by springs 108; Figs. 2 and 6; paragraph [0028]). 
As for claim 4, wherein the first and second components 604, 606, respectively, are substantially round (Fig. 7).
As for claim 5, wherein the plurality of magnets 680 are positioned approximately equally spaced in a circle on the first face of the first component 604 (Fig. 7). 
As for claim 6, wherein the plurality of ferromagnetic extensions are positioned approximately equally spaced in a circle on the first face of the second component 606 (Fig. 7).
To avoid a redundant rejection, claim 9 is rejected similarly as claim 1 above. It will be added that Wills et al. further teaches a personal care device 200 and housing portion defined by body 242 and/or handle 258 (paragraph [0029]; Fig. 2).
As for claim 10, wherein the first component 604 is mounted to the housing portion at least indirectly (by bearings; reference Fig. 2).
As for claim 11, wherein the second component 606 is deemed adjustably positioned along the shaft (which can be by springs 108; Figs. 2 and 6; paragraph [0028]).
As for claim 12, wherein the plurality of magnets 680 are positioned approximately equally spaced in a circle on the first face of the first component 604 (Fig. 7). 
.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7, 8, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. in view of U.S. Patent Application Publication US 2010/0154151 (hereinafter Grez et al.).
	Wills et al. discloses all of the recited subject matter as previously recited above with the exception of wherein the vibration reduction assembly further comprises an adjustment mechanism  configured to adjust the first distance. Grez et al. teaches in Figs. 1 and 14, for example, a personal care appliance or device (power toothbrush) 10 comprising a motor 133 along with spring mass system 134 wherein a space or gap between magnets 138 and 139 could be adjusted to provide an adjustable effect on vibration reduction (paragraph [0041]). It would be well within the capabilities of one of ordinary skill to have provided Wills et al. with provision of an adjustment mechanism at the shaft such that the gap can be adjustable by a user of the personal care device as suggested by Grez et al. to reduce or control vibration.

As for claim 18, Wills et al. already teaches use of a ball bearing at 110 at the shaft for friction reduction (Figs. 1 and 2; paragraph [0023]) and is deemed to also aid (whether directly or indirectly) in adjusting the first distance.

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wills et al. in view of U.S. Patent Application Publication US 2014/0259473 (hereinafter Bax et al.).
Wills et al. discloses all of the recited subject matter as previously recited above with the exception of the adjustment mechanism including a leaf spring. Wills et al. already teaches use of spring 608 at the shaft 602 (Figs. 1, 2 and 6; paragraphs [0024] and [0039). Bax et al. teaches in Figs. 4, 7 and 8, for example, a personal care device (power toothbrush) having a vibration compensation (reduction) arrangement wherein a leaf spring 86 secured to the rotor (spindle/shaft) 76 (Figs. 7 and 8; paragraphs [0025]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wills et al. with an alternative (or mechanically equivalent) spring arrangement such as a leaf spring as suggested by Bax et al. to aid in controlling vibration compensation/reduction or by varying/adjusting the first distance. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Kraus et al. is pertinent to a personal care device with a vibration suppression arrangement.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723